Rao, Chief Judge:
The instant protest relates to certain imported merchandise which was classified as textile materials of silk, not knitted, and assessed with duty at the rate of 32.5 per centum ad valorem pursuant to item 373.22 of the Tariff Schedules of the United States.
It is claimed in said protest that said merchandise is properly dutiable at the rate of 27.5 per centum ad valorem or at the rate of 21 per centum ad valorem as woven fabrics, in chief value, but not wholly of silk, or as woven fabrics, wholly of silk, and both types being Jacquard-figured, degummed, bleached or colored, pursuant to the provisions of item Nos. 337.90 and 337.40 of said tariff schedules.
*72This protest has been submitted for decision upon a written stipulation of counsel for the respective parties hereto which reads as follows:
IT IS STIPULATED AND AGREED BETWEEN COUNSEL, in the matter of the above protest, that the merchandise marked “A” or “B” and initialed WPK (Examiner’s Initials) by Wm. Paul Kouba (Examiner’s Name) on the invoice accompanying the entry covered by said protest, which was assessed with duty at 32.5% under Item 373.22, Tariff Act of 1930, as modified, consists of the following:
1. The merchandise so marked “A” consists of woven fabrics in the piece, wholly of silk, Jacquard-figured, degummed, bleached, or colored;
2. The merchandise so marked “B” consists of woven fabrics in the piece, containing less than 17% wool by weight, in chief value but not wholly of silk, Jacquard-figured, degummed, bleached, or colored.
IT IS FURTHER STIPULATED AND AGREED that the above protest may be deemed to be submitted for decision upon this stipulation, and said protest is abandoned as to all merchandise not marked “A” or “B” as above.
Upon the agreed facts, we hold the merchandise here in question, identified by the invoice items marked “A” and initialed as aforesaid to be dutiable at the rate of 21 per centum ad valorem as woven fabrics, wholly of silk, Jacquard-figured, degummed, bleached or colored, as provided in item No. 337.40 of the Tariff Schedules of the United States, and the merchandise, identified by invoice items marked “B” and initialed as aforesaid, to be dutiable at the rate of 27.5 per centum ad valorem as woven fabrics, in chief value, but not wholly of silk, Jacquard-figured, degummed, bleached or colored, under item 337.90 of said tariff schedules.
Judgment will be entered accordingly.